By the Court.
The question arises on these pleadings, whether the executors had power, after the death of Jbigail Bull, the widow of the testator, to lease the demanded premises by the will.
The executors claim this power, by the clause in the will, authorizing them “ to mil and dispose of any and eyery part of the estate in such way, and manner, as they may think most beneficial for the legatees.”
The words “ sell and dispose of” are used in this will as synonymous terms; and this is a naked power to sell, not coupled with any interest. And until a sale should be made, the devisees had a right to the possession of the estate, (after the decease of the widow,) the fee being in them. This power is to be strictly pursued; and it gives no right to the executors to enter upon the land, or to lease it.
The plaintiff is heir at law to William W. Bull, the devisee in the will, who was dead at the lime the action was commenced. The power of the executors to sell in such way, and manner, as they should think most beneficial to the legatees, was personal, and ceased at the time of the decease of the devisee under whom the plaintiff claims.
Judgment affirmed.